In a divorce action, the respondent moved for leave to enter a money judgment for arrears of alimony and support directed to be' paid by the final decree of divorce. Appellant resisted the motion on the ground that respondent had removed the child of the parties from the jurisdiction and thereby destroyed his rights of visitation and custody granted by the decree. Respondent’s motion was granted. Order and judgment (one paper) unanimously affirmed, with $10 costs and disbursements, without prejudice to a motion by appellant for modification of *968the decree or for such other relief as he may be advised. Under section 1171-b of the Civil Practice Act, as amended by chapter 212 of the Laws of 1948, leave to enter the money judgment is discretionary. In view of our decision in Altschuler v. Altschuler (246 App. Div. 779), it may not be held on this record that there was an improvident exercise of discretion. Present — Adel, Acting P. J., Wenzel, MaeCrate, Beldoek and Murpliy, JJ.